t c memo united_states tax_court adam edward hart and lisa denning hart petitioners v commissioner of internal revenue respondent docket no filed date adam edward hart and lisa denning hart pro sese jeremy d cameron and william r brown jr for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure with respect to petitioners’ federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the issue for our consideration is whether petitioners are entitled to a deduction of dollar_figure for unreimbursed employee business_expenses for petitioner husband’s master of business administration m b a program tuition for tax_year findings_of_fact some facts have been stipulated and are so found petitioners resided in florida when they filed the petition petitioner husband graduated from college in in date he enrolled in an m b a program with a concentration in finance at rollins college from january to approximately date petitioner husband was an employee of priority healthcare distribution he was unemployed from approximately may to date from august to date he worked for adp totalsource as an account manager from october to petitioner husband was unemployed on date petitioner husband began working as an entry-level professional for walgreen co none of petitioner husband’s employers for required him to attend m b a courses petitioner husband received a form 1098-t tuition statement for reporting qualified tuition expenses of dollar_figure petitioners filed a joint tax_return for tax_year on schedule a itemized_deductions for their joint tax_return petitioners reported an itemized_deduction of dollar_figure on line unreimbursed employee_expenses next to the line petitioners wrote mba tuition petitioners applied the of adjusted_gross_income agi threshold to the itemized_deduction and reduced it to dollar_figure respondent disallowed this deduction as an unreimbursed employee_business_expense the unreimbursed employee business deduction is the only deduction in dispute opinion petitioners have the burden of proving that respondent’s determinations are in error see rule a 290_us_111 petitioners have not claimed or shown that they met the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue deductions are a matter of legislative grace and are allowable only as specifically provided by statute see 503_us_79 sec_162 provides a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business miscellaneous_itemized_deductions such as the deduction for unreimbursed employee business_expenses are allowed only to the extent that the total of such deductions exceed sec_2 of agi sec_67 a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and a trade_or_business expense is necessary if it is appropriate and helpful for the development of the business 308_us_488 see also welch v helvering u s pincite for such expenses to be deductible the taxpayer must not have the right to obtain reimbursement from his or her employer see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 sec_262 disallows deductions for personal living or family_expenses sec_1_162-5 income_tax regs provides that a taxpayer may deduct educational expenses as ordinary and necessary business_expenses if the education maintains or improves skills required by the individual in his or her employment or other trade_or_business or meets the express requirements of the individual’s employer or the requirements of applicable law or regulations imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation education expenses however are not deductible as ordinary and necessary business_expenses if the education is part of a program of study being pursued by a taxpayer that leads to the taxpayer’s qualifying for a new trade_or_business sec_1_162-5 income_tax regs petitioner husband contends that he was in the business of selling pharmaceuticals and that the m b a classes he took enabled him to obtain employment in respondent contends that petitioner husband was not established in a trade_or_business in and that his employers did not require him to enroll in an m b a program implicit in both sec_162 and the regulations is that the taxpayer must be established in a trade_or_business before any expenses are deductible 90_tc_460 aff’d without published opinion 869_f2d_1491 6th cir the question of whether a taxpayer was established in a trade_or_business is one of fact id respondent contends petitioner husband was not established in a trade_or_business before entering the m b a program petitioner husband contends that he was in a trade_or_business because he focused on the selling of cancer pharmaceuticals which is a specialized field after reviewing the record in this case and despite an effective pro_se representation we find that petitioner husband was not established in a trade_or_business before enrolling in the m b a program and therefore his expenses are not deductible petitioner husband graduated from college only two years before starting his m b a program he was an employee with priority healthcare distribution at the same time that he started the m b a program the position with priority healthcare distribution lasted for only four months and was followed by over three months of unemployment carrying_on_a_trade_or_business has been defined as entailing considerable continuous and regular activity id pincite see also 265_f2d_40 9th cir aff’g tcmemo_1957_164 14_tc_725 petitioner husband held three different positions during petitioner husband testified that he worked as an oncology account specialty promoting sales at priority healthcare distribution and as an oncology account manager marketing and selling services at adp totalsource however he failed to link his employment at walgreen co to cancer pharmaceutical sales we do not doubt that petitioner husband was qualified to engage in a trade_or_business selling pharmaceuticals qualification however is not the same as carrying_on_a_trade_or_business link v commissioner t c pincite n petitioner husband’s employment in the cancer pharmaceutical sales field was not continuous and there is no evidence in the record that petitioner was carrying_on_a_trade_or_business before he enrolled in the m b a program because we conclude that petitioner husband was not carrying_on_a_trade_or_business we need not consider whether petitioner husband’s m b a qualified him for a new trade_or_business to reflect the foregoing decision will be entered for respondent
